DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites, “wherein the water recovery subsystem comprises a water-cooled condenser, a steam re-evaporator, and a pump configured to allow the system to operate in a water-neutral state.”  However, it is unclear whether the instantly claimed steam re-evaporator is the same or different steam evaporator recited in claim 1.  A review of the instant specification discloses that the liquid-cooled condenser and an exhaust-heated re-evaporator produce steam, which can in turn be used to humidify the incoming fuel… [PgPublication – par. 0060].  Moreover, the instant application fails to disclose that the steam generated by the evaporator may be condense to liquid water that may be re-evaporated into steam prior to form a mixed gas to be mixed in the mixing device with the fuel mixture.  Thus, for examination purposes, the “re-evaporator” recited in the instant claim is interpreted to be the same as that recited in claim 1.  It is recommended that the recitation “a steam re-evaporator” be amended to recite --the steam evaporator-- for clarification purposes.
Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the claimed protonic ceramic fuel cell power generation system, and method for producing electrical power, are novel over the closest prior art of record:  Varatharajan (US20050079395A1) and Zhu (“Thermodynamic Analysis of Energy Efficiency and Fuel Utilization in Protonic-Ceramic Fuel Cells with Planar Co-Flow Configurations” – see IDS) and Bloomfield (US5976724A).
	Regarding Claim 1, Varatharajan discloses a protonic ceramic fuel cell (PCFC) power generation system (power plant 10) [pars. 0013-15,0017-21; Fig. 1], comprising:
a packed bed desulfurizer 32, comprising an adsorbent and configured to desulfurize a fresh fuel stream comprising at least one of hydrogen gas and a hydrocarbon;
a PCFC stack (fuel cell assembly 34 comprising a protonic ceramic fuel cell [par. 0015]), configured to receive the fuel mixture, containing repeat elements comprising:
an electrolyte to act as a proton conductor;
a cathode; and
an anode configured to catalyze in situ reforming of at least one hydrocarbon to hydrogen gas;
a catalytic combustor (tail gas burner 38), configured to receive an anode exhaust gas 60 and a cathode exhaust gas 64 from the PCFC stack and combine the anode exhaust gas and the cathode exhaust gas to oxidize residual fuel constituents in the anode exhaust gas; and
a heat recuperation train, comprising a fuel preheater (i.e., fuel is heated by turbine exhaust 42,43,112 which by transfer to fuel passing through the desulfurizer), an air preheater (recuperator 20), configured to recover thermal energy from at least one of the anode exhaust gas and the cathode exhaust gas.
	Varatharajan fails to disclose: (i) the PCFC stack is configured to operate at a nominal cell temperature of between about 500° C. and about 700° C.; (ii) the electrolyte is a doped perovskite-based electrolyte, having an ABO3−δ structure; (iii) the anode comprising particularly an impregnated catalyst configured to catalyze in situ reforming of the at least one hydrocarbon to hydrogen gas; (iv) a mixing device, configured to mix the fresh fuel stream with a mixing gas to form a fuel mixture; (v) the heat recuperation train further comprises a steam evaporator and is further configured to recover thermal energy from at least one of the anode exhaust gas and the cathode exhaust gas and use the recovered thermal energy to preheat the fuel mixture in the mixing device; (vi) a water recovery subsystem, configured to recover water from at least one of the anode exhaust gas and the cathode exhaust gas and recycle the recovered water for fuel reforming; and (vii) wherein the mixing gas comprises at least one of steam and a recycled portion of the anode exhaust gas.
	Pertaining (i)-(iii), Zhu, from the same field of endeavor, discloses that PCFC are mainly based on doped-perovskite electrolyte membranes (e.g., BaZr0.9Y0.1O3−δ electrolyte membrane) that are mixed ionic-electronic conductors (MIEC) that simultaneously transport protons, oxide ions and small polarons effectively at open-circuit, and further discloses operating the PCFC at 500–700◦C yielding high efficiency and fuel utilization [Zhu – pp. F942-F943,F946; Fig. 2].  Zhu further discloses the anode of the PCFC may comprise Ni-BZY which contribute to anti-coking resistance [pg. F948].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the system of Varatharajan, wherein: (i) the PCFC stack is configured to operate at a nominal cell temperature of between about 500° C. and about 700° C. demonstrating high efficiency and fuel utilization; (ii) the electrolyte is a doped perovskite-based electrolyte, having an ABO3−δ structure (e.g., BaZr0.9Y0.1O3−δ electrolyte membrane) that are mixed ionic-electronic conductors (MIEC) that simultaneously transport protons, oxide ions and small polarons effectively at open-circuit; and (iii) the anode comprising particularly an impregnated catalyst configured to catalyze in situ reforming of the at least one hydrocarbon to hydrogen gas which may contribute to anti-coking resistance.
	Pertaining (v)-(vi), Bloomfield, from the same field of endeavor, discloses a fuel cell system (fuel cell power plant) comprising a fuel cell 100 and further: (v) a heat recuperation train comprising a fuel preheater (heat exchanger D1/D2 and A1/A2), an air preheater (heat exchanger B1/B2), and a steam evaporator (boiler 160), configured to recover thermal energy from at least one of the anode exhaust gas and the cathode exhaust gas (i.e., unreacted fuel is sent to burner and burner exhaust is used to provide heat in heat exchangers); (vi) a water recovery subsystem, configured to recover water from at least one of the anode exhaust gas and the cathode exhaust gas and recycle the recovered water for fuel reforming (i.e., water recovered from burner exhaust by condenser 280 which includes anode exhaust that has passed the burner and water from cathode section 130 is sent to boiler to produce steam) [].
	However, Bloomfield fails to disclose: (iv) a mixing device, configured to mix the fresh fuel stream with a mixing gas to form a fuel mixture; and (vii) wherein the mixing gas comprises at least one of steam and a recycled portion of the anode exhaust gas.  In particular, Bloomfield mixes steam generated from the evaporator with the cathode reactant gas (i.e., air stream from node 4) which is directly fed to the reformer 8 along with fresh fuel (i.e., hydrocarbon fuel stream from node 1) which is also directly fed to the reformer, followed by the product reformate being mixed with the anode exhaust gas/anode recycled gas in the anode supply region 230.  While the steam may be considered a mixing gas that is concurrently fed to the reformer with fresh fuel, the reformer cannot be considered as a mixing device since a fuel mixture cannot be formed therein that is required by clause (v) to be preheated in the mixing device by use of recovered thermal energy.  Moreover, the anode recycled gas is not mixed with the fresh fuel and also does not meet the deficiency of clause (v).  
	The method claim 17 is considered allowable for the same reason indicated above.
Claims 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724